Citation Nr: 0838733	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral 
cataracts, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for rectal and colon 
polyps, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to exposure to Agent 
Orange.

5.  Entitlement to service connection for burning of the 
feet, legs, and hips, to include as due to exposure to Agent 
Orange.

6.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

7.  Entitlement to service connection for hearing loss.
8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970, with service in the Republic of Vietnam from 
June 1969 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with this case.  The hearing was scheduled and subsequently 
held in August 2008.  The veteran testified before the 
undersigned Acting Veterans Law Judge (AVLJ) and the hearing 
transcript is of record.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On August 6, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
in writing, requesting withdrawal of his appeal of the issues 
of entitlement to service connection for PTSD, bilateral 
cataracts; colon and rectal polyps; gastroesophageal reflux 
disease; burning of the feet, legs, and hips; and 
hypertension, all to include as due to exposure to Agent 
Orange. 


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of entitlement to service connection 
for PTSD, bilateral cataracts; rectal and colon polyps; 
gastroesophageal reflux disease; burning of the feet, legs, 
and hips; and hypertension, all to include as due to exposure 
to Agent Orange, have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), 
(b)(3).  Such withdrawal may be made by the veteran or by his 
authorized representative in writing, and if done on the 
record at a hearing, it need not be in writing.  38 C.F.R. 
§ 20.204(b).  

The veteran submitted a written statement to the Board dated 
August 6, 2008, prior to the promulgation of a decision in 
the appeal, requesting withdrawal of his appeal of the issues 
of entitlement to service connection for PTSD; bilateral 
cataracts; rectal and colon polyps; GERD; burning of the 
feet, legs, and hips; and hypertension.  

Hence, there remain no allegations of error of fact or law 
for appellate consideration in the appeal of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals of these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for PTSD is 
dismissed.  

The appeal of entitlement to service connection for bilateral 
cataracts, to include as due to exposure to Agent Orange, is 
dismissed.

The appeal of entitlement to service connection for rectal 
and colon polyps, to include as due to exposure to Agent 
Orange, is dismissed.

The appeal of entitlement to service connection for GERD, to 
include as due to exposure to Agent Orange, is dismissed.

The appeal of entitlement to service connection for burning 
of the feet, legs, and hips, to include as due to exposure to 
Agent Orange, is dismissed.

The appeal of entitlement to service connection for 
hypertension, to include as due to exposure to Agent Orange, 
is dismissed.




REMAND

Hearing Loss and Tinnitus

The veteran in this case also contends that he has a hearing 
loss disability and tinnitus as a result of his service with 
the Air Force in the Republic of Vietnam, and that he has had 
these conditions since service.  In particular, the veteran 
testified in August 2008 that he was exposed to jet engine 
noise as well as noise resulting from the testing and repair 
of aircraft ejection seats.  The veteran indicated that he 
rarely used hearing protection, but on occasion, he placed 
cigarette butts in his ears to dampen the noise.  The veteran 
denied post-service noise exposure and stated that he was 
employed as an auditor.

Service treatment records (STRs) associated with the 
veteran's claims file are negative for a diagnosis of or 
treatment for tinnitus or a hearing loss disability as 
contemplated by VA regulations.  See 38 C.F.R. § 3.385 
(2008).  Although the veteran's auditory acuity was tested 
prior to discharge from service in August 1970 and found to 
be within normal limits, the veteran reported "occasionally 
not being able to hear certain things."

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Post-service evidence of record reflects a diagnosis of and 
treatment for both hearing loss and tinnitus.  The veteran 
was afforded a VA audiological consultation in March 2006.  
Audiometric testing conducted at that time showed that the 
veteran had a bilateral hearing loss disability as 
contemplated by VA regulations.  The audiologist diagnosed 
the veteran as having tinnitus as well as sensorineural 
hearing loss of combined types.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the severity and extent of the 
veteran's audiological disabilities and to obtain an opinion 
as to whether they are related to noise exposure in service.

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
March 10, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facility and obtain any and all 
medical treatment records pertaining to 
the veteran that are dated from March 10, 
2006 to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the severity of 
the veteran's audiological disabilities.  
The examiner is asked to express an 
opinion as to whether the veteran's 
current hearing loss disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's noise exposure during military 
service or to any other incident of 
service.  The examiner must state whether 
the veteran reports a continuity of 
hearing problems since service and 
acknowledge such statements made by the 
veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion, and is 
also advised that the absence of a hearing 
loss disability at the time of discharge 
from service is not detrimental to the 
veteran's claim.

The examiner is also asked to express an 
opinion as to whether the veteran's 
current tinnitus is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
noise exposure during military service or 
to any other incident of service.  The 
examiner must provide a complete rationale 
for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


